Title: To James Madison from William C. C. Claiborne, 24 March 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


24 March 1804, New Orleans. “I have received your letter of the 20th ultimo and which is the only communication from you that has reached me since my arrival here, and even this was not permitted to pass without being perused by some abandoned person, for the seal was broken when it was handed me. It will indeed be a difficult task, to discover where the abuses in the Post department are committed, but they of late have been so great, that I consider the conveyance by post from this city to Washington as very precarious and unsafe. If my communications have reached you regularly there has been no event of any importance in this Province, of which you are not advised, and at present I have only to add, that perfect good order and tranquility prevail in New-Orleans and as far as I can learn throughout the province.

“The law relating to the commerce and navigation … has not yet been received by me.… Its arrival is awaited with great anxiety.…
“The Spanish forces are not withdrawn, and we are still deprived of the use of the public stores and a part of the barracks; M. Laussat has from time to time been intreated to enforce an observance of the Treaty relative to an evacuation, and we have as often been assured, that the Spaniards were making preparations for a departure; these preparations are still continued, but they progress infinitely too slow to suit the interest of the United States.
“M. Laussat proposes to leave this City in a very few days, but I know not the place of his destination. I shall indeed rejoice when all the foreign agents and their dependants are withdrawn; the Government may then be easily administered, and the preservation of good order will be attended with no difficulty.” Believes Wilkinson “will not depart untill the Spanish troops are gone, and the public buildings delivered.” Spanish officers say “a final evacuation will take place in a few days.”
 

   
   RC, two copies (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). First RC 3 pp.; in a clerk’s hand, signed by Claiborne; docketed by Wagner. Second RC marked duplicate. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 2:60–62.


